DETAILED ACTION
This is in response to amendment filed on December 3, 2021. Claims 1-20 have been cancelled. Claims 21-46 are pending in this application.
Allowable Subject Matter
Claims 21-46 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on November 5, 2021.
Regarding independent claims 1, similar claim 27 and claim 37, the closest art, Hunter (US 2014/0188790 A1) disclose associating a first unique identifier of a local file on a client machine (¶[0071] and [0075], Hunter, i.e., unique identifier in the local file system) with a second unique identifier of a content item maintained at a content management system repository (¶[0005]-[0006], [0047], [0051]-[0053] and [0075], Hunter, i.e., globally unique identifier in the content management system “GUID”), a local client synchronization application executing at the client machine tracking a synchronization between the local file and the content item (¶[0073]-[0075], Hunter, i.e., tracking synchronization); and re-associating, without reliance on file path information (¶[0034], Hunter, i.e., client software application is a separate application and can integrate with content management application in the operating system read on the claimed “without reliance on file path information”), the synchronization based on the associating of the first unique identifier with the second unique identifier (¶[0046], [0064]-[0067] and [0091], Hunter, i.e., restoring content item)
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Dwan et al. (US 20150088817 A1) disclose HEURISTICS FOR SELECTING AND SAVING CONTENT TO A SYNCED ONLINE CONTENT MANAGEMENT SYSTEM.
2. Owaki et al. (US 20100191942 A1) disclose Information processor and control method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH B THAI/            Primary Examiner, Art Unit 2163                                                                                                                                                                                            
December 14, 2021